Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:	
“wherein the descriptor comprises surface normal and specular high light information based on non-lambertian surface assumption applied to the set of depth images; wherein converting the set of images acquired from the one or more image cameras into texture maps comprises: parameterizing the geometric model to divide it into a set of sub-models; and re-projecting the set of images back to the geometric model to create a new texture map for each of the set of sub-models.”
The closest piece of prior art Zhang et al. (US 2010/0329358) describes a virtual viewpoint, positioned relative to the video cameras, is used to determine expected contributions of individual portions of the frames to a synthesized image of the scene from the viewpoint position using the frames; however, Zhang fails to teach “wherein the descriptor comprises surface normal and specular high light information based on non-lambertian surface assumption applied to the set of depth images; wherein 
Another piece of prior art Li et al. (A new framework for feature descriptor based on SIFT, Pattern Recognition Letters, 2008 Elsevier) describes improves SIFT descriptor, and presents a new framework for feature descriptor based on SIFT by integrating color and global information with it; however, Li et al. fails to teach “wherein the descriptor comprises surface normal and specular high light information based on non-lambertian surface assumption applied to the set of depth images; wherein converting the set of images acquired from the one or more image cameras into texture maps comprises: parameterizing the geometric model to divide it into a set of sub-models; and re-projecting the set of images back to the geometric model to create a new texture map for each of the set of sub-models”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612